By JUDGE ROSEMARIE ANNUNZIATA
The matter before the Court is Defendant/Counter Plaintiff Presearch, Inc.’s motion to strike Count IV of Plaintiff/Counter Defendant’s Amended Motion for Judgment, citing Pliland Corp. v. League Construction Co., Inc., 238 Va. 187, 380 S.E.2d 652 (1989), as controlling. For the reasons stated below, the motion is denied.
The issue in Pliland is whether or not a claim for an unliquidated claim may be the subject of a counterclaim for set-off against a liquidated claim. The question addressed by the Supreme Court was whether Virginia recognized a cause of action for set-off based on the facts set forth. Id. at 191. In my opinion, Pliland does not stand for the proposition that monies which are held under a purported right of set-off can never be the subject of a claim of conversion. Indeed, where the right to monies held as a set-off is not conceded, either because the proper amount for set-off is in dispute or because the right to set-off itself is in dispute, the legal right to the funds becomes an issue of fact to be tried, the resolution of which will then confirm either the claim of set-off or that of conversion, Pliland does not decide, as a matter of law, that all claims for set-off are rightful claims; rather it confirms the right to have the matter adjudicated and resolved based on the evidence presented.